Title: To Alexander Hamilton from George Thacher (Thatcher), 1 September 1799
From: Thacher, George
To: Hamilton, Alexander


          
            Dear Sir,
            Biddeford 1. September. 1799
          
          I beg leave to recommend to your notice Captain Joseph Savage now of Berwick in the District of Maine as a Candidate for a Majority in the Regiment of Artillery which I see, by the first Section of the Law “for the better organizing of the Troops of the United States: & for other purposes” passed on the second of March last, is to consist of four majors—I am informed, tho I cannot answer for the certainty of my information, that three only are yet appointed—
          Captain Savage served through the whole of the Revolutionary war—where his conduct I am assured by those who knew it, deservidly gained him the reputation of a brave soldier, & a good officer—His conduct in a memorable Action near James Town in Virginia, recieved the particular acknowledgment of the Marquis Le-Fayette. Since the close of the late war, he has served three or four years in the Army of the United States,   & was obliged to resigne on account of his health, which he has now re-established & wishes again  to enter the service—A military Life above all others has ever been his delight—I believe, Sir, he is known to most of the Officers of the late Army—
          I am with the most perfect Respect Dear Sir, Your very obliged humble Servt.
          
            George Thatcher
          
          
            Major General Alexander Hamilton
          
        